ROSS, Circuit Judge,
dissenting.
I dissent only from the view of the majority that a remand is necessary in this case.1 Dr. Danzl was given the opportunity to present rebuttal evidence at trial and did so. Following all the evidence, the district court made the following statement during the school district’s closing argument:
THE COURT: You’ve got to start this way: I don’t think anybody did anything wrong intentionally. So, you know, the motive and — you know, nobody was out to “get” anybody.
I just look at what did happen, you see, procedurally as to what happened, and how it worked out.
That is what I am more interested in.
The district court’s memorandum opinion held that the school district “did not maliciously discriminate against Dr. Danzl.”
Dr. Danzl has been given a “full and fair opportunity to demonstrate pretext.” Texas Department of Community Affairs v. Burdine, 450 U.S. 248, 255, 101 S.Ct. 1089, 1095, 67 L.Ed.2d 207 (1981). Furthermore, the district court judge’s own statements reflect his view that no intentional discrimination had been demonstrated. For these reasons and for the reasons set forth in my amended dissent, a remand to the district court is unnecessary. I would reverse with directions to dismiss the complaint. Judges Bright and Stephenson concur in this dissent.

. The original panel opinion and my accompanying dissent in this case were filed March 6, 1981. On June 23, 1981, an amended panel opinion and accompanying amended dissent was filed.